  Case: 1:19-cv-06170 Document #: 1 Filed: 09/16/19 Page 1 of 8 PageID #:1




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 Wanda Sobczak,                                  Civil Action No. 1:19-cv-06170

                          Plaintiff,

                                                 COMPLAINT
            – against–



 Capital One Bank (USA), N.A., Experian
 Information Solutions, Inc., Equifax
 Information Services, LLC and Trans Union,
 LLC,

                          Defendant(s).



                                       COMPLAINT

       Plaintiff, Wanda Sobczak (hereinafter “Plaintiff”), by and through her attorneys,

the Law Offices of Robert S. Gitmeid & Assoc., PLLC, by way of Complaint against

Defendants, Capital One Bank (USA), N.A. (hereinafter “Capital One”), Experian

Information Solutions, Inc. (hereinafter “Experian”), Equifax Information Services, LLC

(hereinafter “Equifax”) and Trans Union, LLC (hereinafter “Trans Union”) alleges as

follows:

                                   INTRODUCTION

      1. This is an action for damages brought by an individual consumer for

           Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

           seq. (the “FCRA”) and other claims related to unlawful credit reporting




                                            1
Case: 1:19-cv-06170 Document #: 1 Filed: 09/16/19 Page 2 of 8 PageID #:1




      practices. The FCRA prohibits furnishers of credit information to falsely and

      inaccurately report consumers’ credit information to credit reporting agencies.



                                     PARTIES

  2. Plaintiff, Wanda Sobczak, is an adult citizen of the state of Illinois domiciled in

      Homer Glen, IL.

  3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

  4. Defendant Capital One is a corporation business entity organized and existing

      under the laws of Virginia that furnishes consumer credit information to

      consumer reporting agencies.

  5. Defendant Equifax is a limited liability company organized and existing under

      the laws of Georgia that engages in the business of maintaining and reporting

      consumer credit information.

  6. Defendant Experian is a limited liability company organized and existing under

      the laws of Ohio that engages in the business of maintaining and reporting

      consumer credit information.

  7. Defendant Trans Union is a limited liability company organized and existing

      under the laws of Illinois that engages in the business of maintaining and

      reporting consumer credit information.

                           JURISDICTION AND VENUE

  8. This Court has jurisdiction over the Plaintiff because the Plaintiff domiciled in

      Illinois.




                                         2
Case: 1:19-cv-06170 Document #: 1 Filed: 09/16/19 Page 3 of 8 PageID #:1




  9. This Court has subject matter jurisdiction over this matter pursuant to 28

      U.S.C. § 1331 because the rights and obligations of the parties in this action are

      defined by 15 U.S.C. § 1681 and pursuant to 15 U.S.C. § 1681p, which

      provides that an action to enforce any liability created under 15 U.S.C. § 1681

      may be brought in any appropriate United States district court, without regard

      to the amount in controversy.

  10. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) because a

      substantial part of the events and omissions giving rise to Plaintiffs’ claims

      occurred in Illinois.


                              FACTUAL ALLEGATIONS

  11. Defendant Capital One issued a credit card account ending in 2667 to Plaintiff;

      the account was routinely reported on Plaintiff’s consumer credit report.

  12. The consumer report at issue is a written communication of information

      concerning Plaintiff’s credit worthiness, credit standing, credit capacity,

      character, general reputation, personal characteristics, or mode of living which

      is used or for the purpose of serving as a factor in establishing the consumer’s

      eligibility for credit to be used primarily for personal, family, or household

      purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

  13. On or about April 25, 2017, Plaintiff and Blatt, Hasenmiller, Leibsker &

      Moore, LLC, on behalf of Capital One, entered into a settlement agreement for

      the above referenced account. A copy of the settlement agreement is attached

      hereto as Exhibit A.




                                         3
Case: 1:19-cv-06170 Document #: 1 Filed: 09/16/19 Page 4 of 8 PageID #:1




  14. Pursuant to the terms of the settlement, Plaintiff, via counsel, timely made the

      requisite settlement payments and the creditor accepted payments totaling

      $885.00 to settle and close her Capital One account.

  15. However, over a year later, Plaintiff’s Capital One account continued to be

      negatively reported.

  16. In particular, on a requested credit report dated May 2, 2019, Plaintiff’s Capital

      One account was reported with a status of “CHARGE OFF,” a balance of

      $881.00 and a past due balance of $881.00. The relevant portion of Plaintiff’s

      credit report is attached hereto as Exhibit B.

  17. This trade line was inaccurately reported. As per the settlement agreement, the

      account was settled with a $0 balance and must be reported as such. See Exhibit

      A.

  18. On or about July 9, 2019, Plaintiff notified Defendants directly of a dispute on

      the Capital One account’s completeness and/or accuracy. This letter and the

      certified mail receipts are attached hereto as Exhibit C.

  19. Therefore, Plaintiff disputed the accuracy of the derogatory information

      reported by Capital One to the Credit Reporting Agencies, via certified mail in

      accordance with 15 U.S.C. § 1681i of the FCRA.

  20. In August of 2019, Plaintiff requested an updated credit report from Defendant

      credit reporting agencies. The trade line for the Capital One account in question

      remained inaccurate, as Defendants failed to correct the inaccuracy. The

      August 2019 credit report is attached hereto as Exhibit D.




                                         4
Case: 1:19-cv-06170 Document #: 1 Filed: 09/16/19 Page 5 of 8 PageID #:1




  21. Experian, Equifax and Trans Union did not notify Capital One of the disputes

      by Plaintiff in accordance with the FCRA, or alternatively, did notify Capital

      One and Capital One failed to properly investigate and delete the trade line or

      properly update the trade line on Plaintiff’s credit reports.

  22. If Capital One did perform a reasonable investigation of Plaintiff’s dispute,

      Plaintiff’s Capital One account would be updated to reflect a status of settled

      with a $0 balance.

  23. Capital One has promised through its subscriber agreements or contracts to

      accurately update accounts, but Capital One has nonetheless willfully,

      maliciously, recklessly, wantonly, and/or negligently failed to follow this

      requirement as well as the requirements set forth under the FCRA, which has

      resulted in the intended consequences of this information remaining on

      Plaintiff’s credit reports.

  24. Defendants failed to properly maintain and failed to follow reasonable

      procedures to assure maximum possible accuracy of Plaintiff’s credit

      information and Plaintiff’s credit report, concerning the account in question,

      thus violating the FCRA. These violations occurred before, during, and after

      the dispute process began with Experian, Equifax and Trans Union.

  25. At all times pertinent hereto, Defendants were acting by and through their

      agents, servants and/or employees, who were acting within the scope and

      course of their employment, and under the direct supervision and control of the

      Defendants herein.




                                          5
Case: 1:19-cv-06170 Document #: 1 Filed: 09/16/19 Page 6 of 8 PageID #:1




  26. At all times pertinent hereto, the conduct of Defendants, as well as that of their

      agents, servants and/or employees, was malicious, intentional, willful, reckless,

      negligent and in wanton disregard for federal law and the rights of the Plaintiff

      herein.

                             CLAIM FOR RELIEF

  27. Plaintiff reasserts and incorporates herein by reference all facts and allegations

      set forth above.

  28. Experian, Equifax and Trans Union are “consumer reporting agencies” as

      codified at 15 U.S.C. § 1681a(f).

  29. Capital One is an entity who, regularly and in the course of business, furnishes

      information to one or more consumer reporting agencies about its transactions

      or experiences with any consumer and therefore constitutes a “furnisher,” as

      codified at 15 U.S.C. § 1681s-2.

  30. Capital One is reporting inaccurate credit information concerning Plaintiff to

      one or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

  31. Plaintiff notified Defendants directly of a dispute on the account’s

      completeness and/or accuracy, as reported.

  32. Capital One failed to complete an investigation of Plaintiff’s written dispute

      and provide the results of an investigation to Plaintiff and the credit bureaus

      within the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

  33. Capital One failed to update Plaintiff’s credit report and/or notify the credit

      bureaus that the Capital One account in question was disputed in violation of

      15 U.S.C. § 1681s-2(b).



                                          6
Case: 1:19-cv-06170 Document #: 1 Filed: 09/16/19 Page 7 of 8 PageID #:1




  34. Capital One failed to promptly modify the inaccurate information on Plaintiff’s

      credit report in violation of 15 U.S.C. § 1681s-2(b).

  35. Experian, Equifax and Trans Union failed to delete information found to be

      inaccurate, reinserted the information without following the FCRA, or failed to

      properly investigate Plaintiff’s disputes as required by 15 U.S.C. § 1681i(a).

  36. Experian, Equifax and Trans Union failed to maintain and failed to follow

      reasonable procedures to assure maximum possible accuracy of Plaintiff’s

      credit report, concerning the account in question, violating 15 U.S.C. §

      1681e(b).

  37. As a result of the above violations of the FCRA, Plaintiff suffered actual

      damages in one or more of the following forms: lower credit score, denial of

      credit, embarrassment and emotional distress caused by the inability to obtain

      financing for everyday expenses, rejection of credit card application, higher

      interest rates on loans that would otherwise be affordable and other damages

      that may be ascertained at a later date.

  38. As a result of the above violations of the FCRA, Defendants are liable to

      Plaintiff for actual damages, punitive damages, statutory damages, attorney’s

      fees and costs.




                                          7
  Case: 1:19-cv-06170 Document #: 1 Filed: 09/16/19 Page 8 of 8 PageID #:1




      WHEREFORE, Plaintiff demands that judgment in the sum of $45,000.00 be

entered against Defendants as follows:

      1. That judgment be entered against Defendants for actual damages
         pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

      2. That judgment be entered against Defendants for punitive damages
         pursuant to 15 U.S.C. § 1681n;

      3. That the Court award costs and reasonable attorney's fees pursuant to 15
         U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

      4. That the Court grant such other and further relief as may be just and
         proper.




                                                    Respectfully Submitted,


                                                    _/s/ Alexander J. Mikulaschek _____
                                                    Alexander J. Mikulaschek, Esq.
                                                    Attorney for Plaintiff
                                                    Law Offices of Robert S.
                                                    Gitmeid & Assoc., PLLC
                                                    11 Broadway, Suite 930
                                                    New York, NY 10004
                                                    Tel: (773) 869-5400
                                                    Fax: (212) 428-6808
                                                    Alexander.M@gitmeidlaw.com




                                            8
